     Case 1:20-cv-00172-NONE-HBK Document 23 Filed 08/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LUIS M. SALAS RAZO, on his own                   Case No. 1:20-cv-00172-NONE-HBK
      behalf and on behalf of all others similarly
12    situated,                                        ORDER APPROVING STIPULATED
                                                       MOTION FOR ENLARGEMENT OF CLASS
13                       Plaintiffs,                   CERTIFICATION BRIEFING SCHEDULE
                                                       SET FORTH IN CASE MANAGEMENT
14              v.                                     ORDER
15    AT&T Mobility Services, LLC, a Delaware          (Doc. No. 22)
      corporation ,
16
                         Defendant.
17

18          This matter was reassigned to the undersigned on November 17, 2020. (Doc. No. 20).

19   Pending before the Court is the parties’ Joint Stipulation Regarding Proposed Class Certification

20   Briefing Schedule. (Doc. No. 22). The parties aver despite actively engaging in discovery, it is

21   not practicable to complete discovery and meet the briefing deadlines to govern Plaintiff’s class

22   certification motion previously identified in their Joint Status Report (Doc. No. 16). The parties

23   note that no deadlines for the class certification motion were included in the September 22, 2020

24   Scheduling Order (Doc. No. 18) and file the proposed revised deadlines in an abundance of

25   caution.

26          Accordingly, it is ORDERED:

27          The Court approves the parties’ Joint Stipulation Regarding Proposed Class Certification

28   Briefing Schedule (Doc. No. 22) and adopts the following briefing deadlines concerning
     Case 1:20-cv-00172-NONE-HBK Document 23 Filed 08/20/21 Page 2 of 2


 1   Plaintiff’s class certification motion:

 2            a. Deadline to File Motion for Class Certification: December 13, 2021.

 3            b. Deadline to File Opposition Motion for Class Certification: February 7, 2022.

 4            c. Deadline to File Reply to Opposition: March 7, 2022.

 5

 6
     Dated:      August 19, 2021
 7                                                    HELENA M. BARCH-KUCHTA
                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
